Citation Nr: 1500764	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in addition to the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  A review of the documents in VBMS and Virtual VA reveals that additional evidence consisting of private treatment records, which were received after the agency of original jurisdiction (AOJ) most recently considered the Veteran's claims in the February 2010 statement of the case.  In this regard, as the Veteran's claims are being remanded, the AOJ will have an opportunity to review all such documents in the readjudication of his claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In this regard, the Board finds that an addendum opinion is necessary in order to decide the claims.  In October 2008, the Veteran underwent a VA examination for his claimed bilateral knee disorder.  He was diagnosed with bilateral knee pain and the examiner opined negatively that such was due to service, stating, "[m]ilitary service ended in 1974 and cannot correlate today's problem with a single incidence of pain 34 years ago.  No degenerative joint disease noted on x-ray to indicate ongoing long term damage."

The Board notes that service treatment records show that on the Veteran's August 1970 enlistment examination, he indicated a positive history for "trick" or locked knee.  The enlistment examiner noted that the Veteran had knee casts at 5 or 6 years old, with possible Osgood-Schlatter's disease.  However, clinical evaluation of his lower extremities was normal.  In October 1972, the Veteran reported a several year history of intermittent bilateral knee pain.  An X-ray was unremarkable, and he was diagnosed with bilateral chondromalacia patella.  He was seen again later that month and complained of knee pain, especially when on his feet for long periods.  At the Veteran's April 1974 separation examination, the examiner noted that the Veteran had bilateral bursitis of the knees at age 5, and was in casts for 8 months.  He went on to note that he "still has problems after prolonged standing or cold weather.  Evaluated 1972 by Orthopedic.  Treated with exercise regimen.  No help.  Job requires much walking and standing."  However, clinical evaluation of his lower extremities was normal.  

In April 2014, the Veteran submitted a statement alleging that he started having knee problems due to his in-service work as a security policeman, which required him to stand on the flight line guarding aircraft for 8-10 hours a day.  He further stated that since service separation, he has had problems with his knees requiring him to take daily prescription pain medicine.  Post-service private treatment records are negative for any knee complaints.  

Based on the above, the Board finds an addendum opinion is required that addresses whether the Veteran's bilateral knee disorder pre-existed his military service and, if so, whether such was aggravated by such service.  Additionally, another opinion is required on in-service incurrence, as the October 2008 examiner did not sufficiently discuss the Veteran's in-service treatment, nor did he address his contentions that his military occupational specialty caused his bilateral knee disorder, and that he has had symptoms since service separation. 

Finally, after completing the foregoing development, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the February 2010 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's October 2008 examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the October 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, and any necessary testing (if the Veteran is being examined), the examiner should address the following inquiries:

(A)  Identify all current diagnoses of the left and right knee.

(B)  The examiner is asked to opine as to whether there is clear and unmistakable evidence that any currently diagnosed left or right disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current left or right knee disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including as due to prolonged standing necessitated by the Veteran's military occupational specialty as a security policeman.

In providing the requested opinion(s), the examiner must consider and discuss the Veteran's service treatment records, to include his reported childhood history of knee treatment and his in-service diagnosis of bilateral chondromalacia patella, as well as his competent reports as to the onset and continuity of bilateral knee symptomatology.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusion(s). 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include such that was received after the issuance of the February 2010 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




